DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 25 July 2022 for the application filed 26 August 2020 which claims priority to PCT/JP2019/002065 filed 23 January 2019, which claims foreign priority to JP2018-031578 filed 26 February 2018.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a porous plate” and then recites three possible alternate portions of a landing gear that the porous plate may be disposed to cover or be along, including: 1 - a front side of a main landing gear inter-wheel section; 2 – a front side of a structural member of a landing gear; and 3 – along a front edge of a landing gear bay.  The recitation of the term “or” within this portion of the claim renders only one scenario being required. However, the claim goes on to further limit various structural relationships of the porous plate to portion 1, which renders the claim indefinite as these portions of the claim were previously optional.  For examination purposes, the limitation will be interpreted as “a porous plate disposed to cover a front side of a structural member of a landing gear” and all recitations related to the “main landing gear inter-wheel section” will be treated as optional and not relevant due to the recitation of “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piet et al. (US 2010/0108805).
- Regarding Claim 1. Piet discloses a noise reduction apparatus (5, fig. 2, 4 and 8 “reduce noise” [0035]) reducing a noise generated by a fluid flow flowing from an upstream side of an object (“aircraft landing gear” [0032]) to a downstream side of the object, the noise reduction apparatus (5) comprising: 
a porous plate (7, fig. 2 “geometric meshes” [0035]) disposed at the upstream side (“upstream” [0035]), the porous plate facing the object (illustrated by fig. 4), and the porous plate (7) including a flat region and  bend region (8, fig. 4 illustrates the flat region against the structural member and the bent region) bent toward the upstream side (“upstream” [0035]),
wherein the bend region (8) is formed by bending an end portion of the porous plate (7) toward the upstream side (“upstream” [0035], fig. 4 illustrates that when in the upstream configuration the end portions of the plate will be bent),
wherein the end portion of the porous plate (7) comprises a plurality of pores (“geometric meshes” [0035], the mesh is equivalent to pores) located at the upstream side and facing in a direction toward an outside of the object (fig. 4 illustrates the arrangement), and 
wherein the porous plate (7) decreases a velocity of the fluid flow at the downstream side, thereby reducing the noise generated by the fluid flow (“noise caused by effects of the airflow” [0035]).
- Regarding Claim 3. Piet discloses the noise reduction apparatus according to claim 1, wherein the bend region (8) has a concave shape (fig. 4 illustrates the concave shape) on the upstream side (“upstream” [0035]).
- Regarding Claim 4. Piet discloses the noise reduction apparatus according to claim 1, wherein the porous plate (7) is disposed to cover a front side of a main landing gear (1, fig. 8 illustrates the apparatus covering a front side of a main landing gear) inter-wheel section of an aircraft (fig. 8 illustrates the cover on the interior side of the wheel). 
- Regarding Claim 5. Piet discloses the noise reduction apparatus according to claim 1, wherein the porous plate (7) is disposed to cover a front side (“upstream” [0035]) of a structural member of a landing gear (1) of an aircraft (“aircraft landing gear” [0032]; fig. 8 illustrates the front side of the landing gear strut covered by the mesh plate).
- Regarding Claim 7. Piet discloses an aircraft (“aircraft landing gear” [0032]), comprising: 
a porous plate (7, fig. 8 illustrates the mesh) disposed to cover a front side of structural member of a landing gear (fig. 8 illustrates the cover over a front side of a structural member of the landing gear), 
wherein the porous plate (7) includes a flat region and a bend region (8, fig. 4 illustrates the flat region against the structural member and the bent region) bent toward an upstream side (“upstream” [0035]),
wherein the bend region (8) is formed by bending an end portion of the porous plate (7) toward an upstream side (“upstream” [0035]),
wherein the porous plate (7) decreases a velocity of the fluid flow at a downstream side, thereby reducing the noise generated by the fluid flow (“noise caused by effects of the airflow” [0035]).
- Regarding Claim 8. Piet discloses a noise reduction method (fig. 8, “noise reducing means” [0032]) for reducing a noise generated by a fluid flow flowing from an upstream side of an object (“aircraft landing gear” [0032]) to a downstream side of the object, the method comprising: 
disposing a porous plate (7, fig. 2) on the upstream side of the object (“upstream” [0035]), the porous plate (7) facing the object (fig. 4); and
bending an end portion of the porous plate (7, the bent region is 8 as illustrated in fig. 4) toward the upstream side to give a bend region of the porous plate (7), the porous plate comprising a flat region and the bend region (fig. 4 illustrates both flat and bent regions), and a direction of the fluid flow being deflected due to the porous plate (7, the intended use of deflecting fluid flow is inherently present within Piet as the mesh will deflect air),
wherein the end portion (8) of the porous plate (7) comprises a plurality of pores (“geometric meshes” [0035], the mesh is equivalent to pores) located at the upstream side and facing in a direction toward an outside of the object (fig. 4 illustrates the arrangement), and 
wherein the porous plate (7) decreases a velocity of the fluid flow at the downstream side, thereby reducing the noise generated by the fluid flow (“noise caused by effects of the airflow” [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piet in view of Patience (US 2016/0031549).
- Regarding Claim 6. Piet discloses the noise reduction apparatus according to claim 1, wherein the porous plate (7) is disposed along a front edge of a landing gear of an aircraft (fig. 8 illustrates the arrangement), and the bend region (8) is provided on a distal end side (fig. 4 illustrates the bend region on a distal end side.  Piet does not disclose the apparatus on a front edge of a landing gear bay.
However, Patience discloses a similar noise reduction apparatus (104, fig. 1) which is positioned on a front edge of a landing gear bay (“leading edge of a cavity” [abstract], a cavity is equivalent to a landing gear bay).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the noise reduction apparatus of Piet to be disposed on a leading/front edge of a landing gear bay as disclosed by Patience as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments, see pages 5-9 filed 15 June 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against Piet, the examiner offers the following explanation on how Piet discloses the noise reduction apparatus disposed upstream of the structural element.

    PNG
    media_image1.png
    387
    512
    media_image1.png
    Greyscale
As illustrated within fig. 4 of Piet, the plate (5/7) has ends (8) bent.  The determination of which direction the bend is in (upstream or downstream of the flow) is not clearly indicated within fig. 4. However, paragraph 35 of Piet teaches that “This individual net 5, 6 is positioned such that at least one of the parts 8, 9 thereof is substantially orthogonal to the airflow, illustrated by arrows E in FIG. 1, in an end position (upstream or downstream) of said constituent element 4 when the landing gear 1 is in its down position.” (emphasis added by examiner) As such, the examiner interpretes that in order for the part, 8, to be “substantially orthogonal to the airflow” while in the “upstream” position, the part, 8, would have to be bent toward the upstream direction, as if it were not, it would not be “substantially orthogonal” to the airflow.  If the end portion, 8, was bent with the direction of the airflow, the ends would be parallel to the airflow, but given the end portion being required to be substantially orthogonal to the airflow, and upstream, it must be bent toward the airflow, allowing for Piet to disclose the apparatus and method.  
The examiner has combined fig. 4 and 1 of Piet to show more clearly his interpretation of paragraph 35 as it relates to fig. 4.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        8 August 2022